DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment of 05/07/2021 places the Application in condition for allowance.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 0603/2021 or 06/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
U.S. 4,611,090 to Catella was cited previously in the PTO-892 dated 11/16/2018.  Thus, the reference as cited in the IDS dated 06/07/2021 has been lined-through. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the search did not reveal any pertinent art that alone or in combination teaches that the distributed support frame comprising a plurality of support hubs mounted on the back surface of the photovoltaic module, wherein at least two support hubs of the plurality includes a plurality of support members extending outwardly from its respective support hub and towards the outer photovoltaic module 
Catella et al. (US 4,611,090) discloses a photovoltaic panel (photovoltaic module 22) (figures 4-5) (7:67-52), comprising: a photovoltaic module (22) having a photovoltaic cell between a front layer and a back layer (see 3:21-4:28 that discloses front/top cover and the substrate/back layer are replaced by semirigid support members so that the module has flexibility), wherein the back layer (support member) includes a back surface having a lateral perimeter (see fig. 4); and a distributed support frame (frame showing in figure 5) including a support hub (rectangular structure 37) (fig. 5) mounted on the back surface of the photovoltaic module (22) (see fig. 4), and a support member (rib stiffener 36) extending from the support hub (37) over the back surface (semirigid support member). The front/top cover and the substrate/back layer that are replaced by semirigid support members read on instant claimed front and back layers (see 3:21-4:28). Alternatively, the semirigid support member as disclosed reads on the back layer, and the top electrode of the photovoltaic cell of the photovoltaic module reads on the front layer.
However, in Catella, the hubs and each of their support members are different modules with separate back surface sheets, which does not allow for each support member to extend outwardly to the module perimeter in a non-parallel manner, as claimed. 
Werner et al. (US 2014/0117190 Al) is directed to a distributed support frame for a photovoltaic module wherein a support member (support member formed by assemblies 206 and 208) extending from a back surface (back surface of 202) from a location proximate to a support hub (torque tube 204) to a location distal from the support hub (204) (see figures 2, 4A and 4B).

Jackson et al. (US 2013/0193301 Al) is directed to a support assembly for attaching a solar panel to a roof wherein a support hub (support assembly 24) (fig. 2) comprises an upper end (base 36) mounted on a back surface of solar panel (10), a hub connector (38) at a lower end, and a support stand (32) having a stand connector (edges 44) coupled to the hub connector (38) of a distributed support frame between the upper end (36) of the support hub (24) and a base of the support stand (32) (see figure 2) ([0026-0028]).
However, in Jackson, the hubs and each of their support members are different modules with separate back surface sheets, which does not allow for each support member to extend outwardly to the module perimeter in a non-parallel manner, as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLAM MOWLA/Primary Examiner, Art Unit 1721